Title: Simeon DeWitt to Thomas Jefferson, 13 January 1819
From: DeWitt, Simeon
To: Jefferson, Thomas


          
            Sir
            Albany
Jany 13. 1819
          
          I have had the temerity to advance a novel project for the consideration of our Legislature, now in session, and as it is of general concern I am induced to take the liberty of presenting you with the pamphlet which contains it. The pamphlet has only this moment come from the press and I have as Yet had no opportunity of learning opinions about it, except from a few friends of high standing in public life to whom I have shewn it in manuscript, who think well of the object and advised me to the publication. As every parent is partial to his child, so I think this offspring of mine, if adopted by the State, whose prosperity it is my duty to study, is calculated to do some good
          You, Sir, are now considered as the chief of the surviving fathers of our  beloved country, who as occasions offer do not cease to manifest Your paternal anxieties for its welfare, and no where can there exist a greater deference for Your opinion on matters relating to the public good than in the State of New York.
          An expression of your opinion therefore on the project now submitted would probably be decisive of its fate.
          I would not have presumed to trouble You on this Occasion, if I did not think the subject of some importance and that You probably might feel some interest in it—
          In reading the pamphlet you will of course bear in mind how different the condition and habits of our northern citizens are from those of the Citizens of the Southern States—
          
            I am with the greatest regard Your most Obedient Humble servant
            Simeon DeWitt
          
        